RETIREMENT BENEFIT AGREEMENT

FOR

DAVID F. SMITH

        This AGREEMENT, dated as of September 22, 2003 is between National Fuel
Gas Company, a New Jersey corporation, (“National”) National Fuel Gas
Distribution Corporation, a New York corporation, (“Distribution”; Distribution,
National, and each of National’s wholly owned subsidiaries are hereafter
collectively referred to as the “Company”), and David F. Smith (the
“Executive”).


RECITALS:

A.  The Executive currently is employed as the President of Distribution, a
wholly owned subsidiary of National.   B.   Distribution, National and the
Executive desire to set forth the Executive's additional retirement benefits if
the Executive's employment with the Company is terminated by the Company without
Cause or if the Executive terminates employment with the Company with Good
Reason prior to March 1, 2011.

        NOW, THEREFORE, in consideration of the premises and of the covenants
contained in this Agreement, Distribution, National and the Executive agree as
follows:

1.   Definitions.


                         (a)   "Board of Directors" or "Board" means the Board
of Directors of National.

                         (b)   "Cause" means (i) the willful and continued
failure by the Executive to substantially perform his duties with the Company
after written warnings specifically identifying the lack of substantial
performance are delivered to him by the Company, or (ii) the willful engaging by
the Executive in illegal conduct, gross misconduct, fraud or dishonesty, which
is materially and demonstrably injurious to the Distribution, National, or the
Company, as determined in good faith by a vote of at least 2/3 of the
non-employee directors of National at a meeting of the Board at which the
Executive is provided an opportunity to be heard (with representation by counsel
of his choosing, should he so desire).

                         (c) "Good Reason" means

      (i)   a significant reduction in the nature and scope of the Executive's
duties and direct reporting responsibilities from the nature and scope of those
duties and direct reporting responsibilities at the effective date of this
Agreement (by way of illustration but not of limitation, if Executive is serving
as President of Distribution, National, or National Fuel Gas Supply Corporation,
a significant reduction in duties will not have occurred),         (ii)   a
significant reduction in the Executive's total potential compensation from that
total potential compensation at the effective date of this Agreement, or  
      (iii)   a requirement that the Executive relocate more than 100 miles away
from National's headquarters, as it may be located from time to time.    The
Executive will have a period of six-months from the happening of an event that
gives rise to Good Reason to terminate his employment on account of Good Reason.


2.   Supplemental Retirement.

                           (a)   Modification of Rights and Coordination of
Benefits.     Notwithstanding any provision in the National Fuel Gas Company and
Participating Subsidiaries Executive Retirement Plan, as adopted July 10, 1987,
and as subsequently amended, (the "ERP Plan"), the provisions of this Section
are in addition to any benefits payable under the terms of the ERP Plan, the
National Fuel Gas Company Retirement Plan (the "Retirement Plan"), or any other
plan or arrangement sponsored or maintained by Distribution, National or the
Company, if there is a termination of the Executive's employment with the
Company prior to Executive attaining age 57½ (i) by the Company without Cause or
(ii) by the Executive with Good Reason.

                          (b)   Benefit for Termination Prior to Age 57½.    The
intent of this Agreement is to provide, in certain situations described below,
additional benefits to the Executive such that he will receive benefits that
are, in total, equivalent to what he would have received under the terms of the
ERP Plan and Retirement Plan if he had attained age 57½ at the time of his
termination of employment. If the Executive's employment with the Company is
terminated prior to his attaining age 57½ (i) by the Company without Cause or
(ii) by the Executive with Good Reason, the Executive will be entitled to
receive under this Agreement an additional retirement benefit calculated and
payable as follows:

 (i)   Definitions:         (A)   The Contractual Benefit Base will be an amount
equal to the sum of (I) the Retirement Plan Benefit, (II) the ERP Tophat Benefit
and (III) the ERP Supplemental Benefit, all calculated as if the Executive had
attained age 57½ at the time of his termination.         (B)   The Retirement
Plan Benefit is the amount payable as the Benefit Base, determined, based on
Executive's service and compensation at time of termination, under the terms of
the National Fuel Gas Company Retirement Plan (expressed as a single life
annuity for the Executive).         (C)   The ERP Tophat Benefit is the amount
payable determined, based on Executive's service and compensation at time of
termination, under Section 3.4(a) of the ERP Plan as the Adjusted Basic Pension
Plan Benefit Base minus the Basic Pension Plan Benefit (expressed as a single
life annuity for the Executive).         (D)   The ERP Supplemental Benefit is
the amount payable determined, based on Executive's service and compensation at
time of termination, under Section 3.4(c) of the ERP Plan (expressed as a single
life annuity for the Executive).         (E)   Wife means the individual to whom
Executive is married at the time benefits first become payable under Section
2(b)(ii)(B) below.


     (ii)   Payment of Additional Retirement Benefit. If the Executive has not
attained age 55 at the time of termination, the additional benefit under this
Agreement will be payable under 2(b)(ii)(A) through August 1, 2008 and under
2(b)(ii)(B) from September 1, 2008 and thereafter. If the Executive has attained
age 55 at the time of termination, the additional benefit under this Agreement
will be payable under Section 2(b)(ii)(B) from the date of termination and
thereafter:


        (A)   Payments Prior to Age 55. An amount equal to 1/12th of the
Contractual Benefit Base will be paid to the Executive on the first day of each
month beginning with the first month following his termination of employment
through and including the month of his 55th birthday (August 2008). If the
Executive dies before receiving all the payments under the preceding sentence,
any remaining payments will be paid to his Wife, if she survives him.  
        (B)   Payments After Age 55. The monthly benefit amount will be equal to
1/12th of the Contractual Benefit Base less the sum of (I) the Retirement Plan
Benefit, (II) the ERP Tophat Benefit, and (III) the ERP Supplemental Benefit
(all expressed as a single life annuity for the Executive beginning on the later
of September 1, 2008 or the first day of the month following his termination)
(the "Monthly Benefit") and will be payable as follows:


 (i)   If the Executive is not married to his Wife on the date benefit payments
begin under this Section 2(b)(ii)(B), an amount equal to the Monthly Benefit
will be paid to the Executive commencing on the later of September 1, 2008 or
the first day of the month following his termination and continuing through the
month that contains his date of death.    (ii)   If the Executive is married to
his Wife on the date benefits begin under this Section 2(b)(ii)(B), the Monthly
Benefit will be paid in the form of a joint and 50% survivor annuity, with the
50% survivor benefit payable to his Wife, if she survives him. The amount to be
paid each month will be such that it is actuarially equivalent, using the
actuarial equivalence factors then used under the Retirement Plan, to the
benefit that would be payable to Executive if he was unmarried.


        (C)   No payments will be made under this Agreement after the later to
die of the Executive and his Wife.


                    3.   Termination.    This Agreement will terminate on (a)
March 1, 2011, if benefits have not been payable pursuant to its terms, or (b)
the first date that both the Executive and his Wife are deceased.
Notwithstanding the preceding sentence, this Agreement will terminate earlier on
the occurrence of the Executive's termination of employment prior to March 1,
2011 for any reason (including, termination on account of death or due to
disability) other than a termination (i) by the Company without Cause or (ii) by
the Executive with Good Reason.


                    4.   Withholding for Taxes.    The Company will deduct or
withhold from payments made under this Agreement, and from other payments made
to the Executive, all amounts that may be required to be deducted or withheld
under any applicable Social Security contribution, income tax withholding or
other similar law now in effect or that may become effective during the term of
this Agreement.


                    5.   Non-exclusivity of Rights.    Except as otherwise
specifically provided in Section 2, nothing in this Agreement may prevent or
limit the Executive's continued or future participation in any benefit,
incentive, or other plan, practice, or program provided by the Company and for
which the Executive may qualify.


                    6.   No Obligation to Seek Other Employment.    The
Executive is not obligated to seek employment with any entity that is not the
Company or to take other action to mitigate any amount payable to him under this
Agreement.


                    7.   Confidentiality.     Neither the Executive nor the
Company will disclose any of the terms of this Agreement or any information
regarding the Executive's employment with the Company to any other person (other
than the Executive's disclosure to his spouse, attorney and accountant) without
the prior written consent of the other, except as may be necessary or
appropriate in the ordinary course of the Company's operations, and except as
may be required by law.


                    8.   Successors.

                         (a)   This Agreement is personal to the Executive and
is not assignable by the Executive or his Wife. This Agreement will inure to the
benefit of and be enforceable by the Executive's and his Wife's legal
representatives.

                         (b)   This Agreement will inure to the benefit of and
be binding on Distribution, National and its successors and assigns.

                         (c)   Distribution and National will require any
successor (whether direct or indirect, by acquisition of assets, merger,
consolidation or otherwise) to all or substantially all of the operations or
assets of Distribution or National or any other successor and without regard to
the form of transaction used to acquire the operations or assets of Distribution
or National with whom Executive continues to be employed by after the time of
such transaction, to assume and agree to perform this Agreement in the same
manner and to the same extent that Distribution or National would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" means the Company and any successor to its operations or assets as set
forth in this Section that is required by this clause to assume and agree to
perform this Agreement or that otherwise assumes and agrees to perform this
Agreement.

                    9.   Dispute Resolution.    Distribution, National and the
Executive will attempt to resolve between them any dispute that arises under
this Agreement. If they do not agree within 10 days after either party submits a
demand for arbitration to the other, the issue will be submitted to arbitration
with each party having the right to appoint one arbitrator and those two
arbitrators mutually selecting a third arbitrator. The rules of the American
Arbitration Association under its national rules for the Resolution of
Employment Disputes will apply, and the decision of two of the three arbitrators
will be final. The arbitrators must reach a decision within 60 days after the
selection of the third arbitrator. The arbitration will take place in Erie
County, New York. The arbitration will apply New York law. Each party will pay
his or its own attorney fees and costs of arbitration, the fee of the arbitrator
he or it selects, one-half the fee of the third arbitrator, and one-half of the
fees and expenses of the American Arbitration Association.


                     10.   Notice.    All communications to parties required
under this Agreement must be in writing and (a) delivered in person, (b) mailed
by registered or certified mail, return receipt requested, (any mailed notice to
be effective four days after the date it is mailed) or (c) sent by facsimile
transmission, with confirmation sent by way of one of the above methods, to the
party at the address given below for that party (or to such other address as
such party designates in a writing complying with this Section, delivered to the
other party):


               If to the Company:

 National Fuel Gas Distribution Corporation  10 Lafayette Square   Buffalo, New
York 14203   Attention: General Counsel  Telephone: (716) 857-7548   Telecopier:
(716) 857-7614


 After October 31, 2003:   6363 Main Street   Williamsville, NY 14221


           If to National:

  National Fuel Gas Company   10 Lafayette Square   Buffalo, New York 14203  
Attention: Corporate Secretary   Telephone: (716) 857-7858   Telecopier: (716)
857-7856


  After October 31, 2003:   6363 Main Street  Williamsville, NY 14221


                in either case, with a copy to:

  Hodgson Russ LLP   One M&T Plaza, Suite 2000   Buffalo, New York 14203-2391  
Attention: Dianne Bennett   Telephone: (716) 848-1406   Telecopier: (716)
849-0349


                If to the Executive:

  David F. Smith   10 Lafayette Square   Buffalo, New York 14203   Telephone:
(716) 857-7977   Telecopier: (716) 857-7856


  After October 31, 2003:   6363 Main Street   Williamsville, NY 14221


                with a copy to:

 Lucy A. Smith  9295 Hunt Club Lane   Clarence, New York 14031   Telephone:
(716) 741-1744


                     11.   Miscellaneous.   No course of action or failure to
act by the Company or the Executive may constitute a waiver by that party of any
right or remedy under this Agreement, and no waiver by either party of any right
or remedy under this Agreement will be effective unless made in writing.
Whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be enforceable under applicable law. However, if any provision of
this Agreement is deemed unenforceable under applicable law by a court having
jurisdiction, that provision will be unenforceable only to the extent necessary
to make it enforceable without invalidating the remainder of it or any of the
remaining provisions of this Agreement. This Agreement (a) may not be amended,
modified or terminated orally or by any course of conduct pursued by the Company
or the Executive, but may be amended, modified or terminated only by a written
agreement duly executed by Distribution, National and the Executive, (b)
constitutes the entire agreement between Distribution, National and the
Executive with respect to the additional retirement benefits payable under this
Agreement, and supersedes all oral and written proposals, representations,
understandings and agreements previously made or existing with respect to such
subject matter, and (c) will be governed by, and interpreted and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law.


        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

  NATIONAL FUEL GAS   DISTRIBUTION CORPORATION    By:   /s/ Anna Marie Cellino  
  Name:     Anna Marie Cellino     Title:     Senior Vice President and
Secretary        NATIONAL FUEL GAS COMPANY     By:  /s/ Philip C. Ackerman    
Name:   Philip C. Ackerman     Title:    Chairman, President and CEO        
EXECUTIVE:      /s/ David F. Smith   DAVID F. SMITH

--------------------------------------------------------------------------------

STATE OF NEW YORK    )

                                            ):   ss.

COUNTY OF ERIE            )

        On the 22nd day of September, in the year 2003, before me, the
undersigned, personally appeared Anna Marie Cellino, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity as the Senior Vice President of National
Fuel Gas Distribution Corporation, the corporation described in and which
executed the foregoing instrument, and that by his/her signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

/s/ Paula M. Ciprich
Notary Public



STATE OF NEW YORK    )

                                            ):   ss.

COUNTY OF ERIE            )

        On the 22nd day of September, in the year 2003, before me, the
undersigned, personally appeared Philip C. Ackerman, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he/she
executed the same in his/her capacity as the Chairman, President and CEO of
National Fuel Gas Company, the corporation described in and which executed the
foregoing instrument, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

/s/ Paula M. Ciprich
Notary Public



STATE OF NEW YORK    )

                                            ):   ss.

COUNTY OF ERIE            )

        On the 22nd day of September, in the year 2003, before me, the
undersigned personally appeared David F. Smith, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

/s/ Paula M. Ciprich
Notary Public